—Appeal by the defendant from a judgment of the Supreme Court, Kings County (A. Juviler, J.), rendered August 17, 1999, convicting him of manslaughter in the second degree and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People disproved the defense of justification beyond a reasonable doubt (see, People v Reyes, 116 AD2d 602). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant recklessly caused the death of the victim. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Resnick, 133 AD2d 237). Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.